
	
		I
		111th CONGRESS
		1st Session
		H. R. 4064
		IN THE HOUSE OF REPRESENTATIVES
		
			November 7, 2009
			Ms. Giffords
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To make certain improvements in the Post-9/11 Educational
		  Assistance program.
	
	
		1.Authority of certain members
			 of the Armed Forces to transfer entitlement to Post-9/11 Educational Assistance
			 to their dependentsSubsection
			 (b) of section 3319 of title 38, United States Code, is amended to read as
			 follows:
			
				(b)Eligible
				individualsAn individual
				referred to in subsection (a) is any member of the Armed Forces who—
					(1)at the time of the
				approval of the individual’s request to transfer entitlement to educational
				assistance under this section, has completed at least—
						(A)six years of
				service in the Armed Forces and enters into an agreement to serve at least four
				more years as a member of the Armed Forces; or
						(B)the years of
				service as determined in regulations pursuant to section (k);
						(2)retired on or
				after September 10, 2001, and on or before July 31, 2009; or
					(3)medically retired
				or separated from the Armed Forces on or after September 10, 2001, by reason of
				a disability determined to be a service-connected
				disability.
					.
		2.Special rules for
			 certain individuals entitled to post-9/11 educational assistance and basic
			 educational assistance under Montgomery GI BillSection 5003(c)(4) of the Post-9/11 Veterans
			 Educational Assistance Act of 2008 (title V of Public Law 110–252) is
			 amended—
			(1)by adding at the
			 end the following new subparagraph:
				
					(C)Special rule for
				certain members entitled to MGIBIn the case of an individual who makes an
				election under paragraph (1) and who is entitled to basic educational
				assistance under chapter 30 of title 38, United States Code, by reason of the
				individual’s service in the Armed Forces or before September 10, 2001—
						(i)if the individual is entitled to not more
				than 24 months of basic educational assistance under such chapter prior to
				making such election, the individual shall be entitled to 36 months of
				educational assistance under chapter 33 of title 38, United States Code (as so
				added), in accordance with the provisions of such chapter, instead of basic
				educational assistance under chapter 30 of title 38, United States Code;
				and
						(ii)if the individual is entitled to more than
				24 months of basic educational assistance under such chapter prior to making
				such election, the individual shall be entitled to 36 months of educational
				assistance under chapter 33 of title 38, United States Code (as so added) in
				accordance with the provisions of such chapter, plus the number of months, in
				excess of 24, of basic educational assistance under chapter 30 of such title to
				which the individual is entitled.
						;
				and
			(2)in subparagraph
			 (A), by inserting subparagraph (C) or before paragraph
			 (5).
			3.Monthly housing
			 assistance for individuals pursuing programs of education offered through
			 distance learning who receive post-9/11 educational assistanceSection 3313(c)(1)(B)(i) of title 38, United
			 States Code, is amended—
			(1)by striking
			 (other than, in the case of assistance under this section only, a
			 program of education offered through distance learning); and
			(2)by adding at the
			 end the following: , except that in the case of an individual pursuing a
			 program of education offered, completely or in part, through distance learning,
			 the amount of the monthly housing stipend under this clause shall be equal to
			 the monthly amount of the basic allowance for housing payable under section 403
			 of title 37 for a member with dependents in pay grade E–5 residing in the
			 military housing area in which the individual resides.
			4.Effective
			 dateThe amendments made by
			 this Act shall take effect as if included in the enactment of the Post-9/11
			 Veterans Educational Assistance Act of 2008 (title V of Public Law
			 110–252).
		
